Reverse and Remand and Opinion Filed August 11, 2022




                                                In the
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-18-00870-CR
                                       No. 05-18-00871-CR
                                       No. 05-18-00872-CR

                          THE STATE OF TEXAS, Appellant
                                       V.
                         KEVIN CASTANEDANIETO, Appellee

                On Appeal from the Criminal District Court No. 6
                              Dallas County, Texas
        Trial Court Cause Nos. F17-57212-X, F17-57213-X, & F18-00407-X

            MEMORANDUM OPINION ON SECOND REMAND
               Before Justices Partida-Kipness, Carlyle, and Smith
                           Opinion by Justice Carlyle
        This case is before us on second remand from the Texas Court of Criminal

Appeals (CCA). The State appeals the trial court’s order suppressing appellee Kevin

Castanedanieto’s oral statement to police. On original submission and first remand,

we affirmed the trial court’s order.1


    1
     See State v. Castanedanieto, 631 S.W.3d 131 (Tex. App.—Dallas 2019) (Castanedanieto I), rev’d &
remanded, 607 S.W.3d 315 (Tex. Crim. App. 2020) (Castanedanieto II); No. 05-18-00870-CR, 2021 WL
972901 (Tex. App.—Dallas Mar. 16, 2021) (mem. op. on remand, not designated for publication)
(Castanedanieto III), rev’d & remanded, No. PD-0253-21, 2022 WL 1161059 (Tex. Crim. App. Apr. 20,
2022) (not designated for publication) (Castanedanieto IV). At this Court’s invitation, both parties filed
supplemental briefing on first remand and additional supplemental briefing on second remand.
         On second remand, the CCA instructs us to address “whether Appellee

understood his rights when he gave his second confession and whether his Sixth

Amendment right to counsel was violated by the interrogation he underwent after

invoking his right to counsel at his arraignment.” See 2022 WL 1161059, at *1. For

the reasons below, we reverse the trial court’s order granting Mr. Castanedanieto’s

motion to suppress and remand this case to the trial court for further proceedings

consistent with this opinion.

                                    Background

         As on first remand, we adopt the CCA’s recitation of this case’s factual

background and provide only the facts necessary to our decision. Mr. Castanedanieto

was arrested for aggravated robbery in the early morning hours of August 10, 2017.

At that time, he was eighteen years old and had emigrated from El Salvador five

years earlier.

         Shortly after his arrest, around 3:00 a.m., he was interviewed by Detective

Thayer of the Dallas Police Department. The interview was video recorded.

Detective Thayer conveyed in English the warnings required by Miranda v. Arizona2

and Texas Code of Criminal Procedure article 38.22. He also gave Mr.

Castanedanieto a printed Spanish translation of those rights, which Mr.

Castanedanieto read aloud and said he understood. Then, Detective Thayer asked

Mr. Castanedanieto if he was willing to talk to him. Mr. Castanedanieto stated, “It’s


   2
       384 U.S. 436 (1966).
                                         –2–
‘cause—um—I don’t understand.” Detective Thayer responded, “Okay, let’s talk

about what happened tonight.” He proceeded with questioning and Mr.

Castanedanieto described his activities that led to his arrest.

      Later that same day, Mr. Castanedanieto was arraigned before a magistrate,

who informed him of a number of rights and warnings, including those required by

Miranda. When asked whether he wanted an appointed lawyer, Mr. Castanedanieto

informed the magistrate that he did.

      On the evening of the following day, August 11, Dallas police detective

Olegario Garcia went to the jail and asked Mr. Castanedanieto if he would come to

police headquarters for an interview. Mr. Castanedanieto agreed, and that interview

was also video recorded. Detective Garcia brought a McDonald’s meal for Mr.

Castanedanieto and allowed him to eat it in the interview room. Detective Garcia

told him “basically we’re going to go over everything that you talked about with the

other Detective” and “maybe you might remember something that you didn’t or you

might have some questions of your own for me.” Then, the interview proceeded as

follows:

      DETECTIVE: Alright, [the other detective] read this to you. But
      everybody who comes in here, we read this to you. You have the right
      to remain silent and not make any statement at all and any statement
      you make may be used against you at your trial. Any statement you
      make may be used against you as evidence in court. You have the right
      to have a lawyer present to advise you prior to and during any
      questioning. If you’re not able to employ a lawyer you have the right to
      have a lawyer appointed to you to advise you prior to or during any


                                          –3–
       questioning, and you have the right to terminate the interview at any
       time. Do you understand the rights I read to you?

       APPELLEE: Yes, sir.

       DETECTIVE: Alright, are you willing to talk to me about, basically
       going over everything?

       APPELLEE: Yeah, I’m gonna tell you—I’m gonna start by basically
       saying what it was I was doing.

As the interview continued, Mr. Castanedanieto again described his activities leading

to his arrest.

       Defense counsel filed an omnibus pretrial motion that included the following

sentence: “Defendant requests a hearing prior to the introduction of any statements

allegedly made by the Defendant, either orally or in writing, to determine the

admissibility of same.” At the suppression hearing, defense counsel initially claimed

the statements from the first interview should be suppressed because Mr.

Castanedanieto “didn’t demonstrate a full awareness of the rights he was waiving

and [the] meaning of the waiver of those rights.” As to the statements from the

second interview, defense counsel stated that “we carry 1 over to number 2, but

additional grounds for number 2 is the State reinitiated contact, not the defendant,”

and therefore the statements from the second interview were inadmissible.

       The State responded that it sought to admit only the statements from the

second interview. In support of its position, the State called Detective Garcia, the

sole live witness at the suppression hearing. Detective Garcia stated that at the time


                                         –4–
of the second interview, he had been “informed that [Mr. Castanedanieto] had given

some confessions” to cases other officers were investigating. The prosecutor asked

the detective if he ever had any concerns that Mr. Castanedanieto was not

understanding him in the interview. Detective Garcia answered, “No, I felt like he

understood what I was saying.” When asked if that was based on “language,

education level, mental acuity,” the detective responded that it “seemed like he

understood what I was saying, was able to respond properly to the questions I was

asking. He had an understanding of slang words, you know. I think that showed me

he was ingrained into the culture here in the United States.” Detective Garcia further

testified that when he finished reading the Miranda and article 38.22 warnings, he

asked Mr. Castanedanieto if he understood the rights that were read, and Mr.

Castanedanieto responded “yes” and nodded his head. The prosecutor asked: “Did it

seem, based on your communication with him, that he was voluntary—voluntarily

telling you all of these things?” Detective Garcia responded, “Correct.”

      During closing argument at the hearing, defense counsel asserted that during

the first interview, “the defendant expressed the fact that he did not understand the

rights that he was waiving.” Defense counsel contended:

      Now, that applies to the second confession in the following way: My
      client didn’t gain an understanding of what he was doing under the
      Constitution in the intervening hours between confession 1 and
      confession 2. So the Miranda warnings given by the second detective
      don’t cure the problem that we had from the first.



                                         –5–
      The defense also argued that the statements in the second interview were

inadmissible because Mr. Castanedanieto asked for an appointed attorney at his

arraignment, which occurred between the two interviews, and police reinitiated

contact with him in violation of the Sixth Amendment right to counsel. Defense

counsel summed up his claims as follows:

      [W]e request that you suppress the second confession on those two
      bases. Number 1, it was made without full awareness, which is the fruit
      of the poisonous tree from the first interrogation; and number 2,
      because the Sixth Amendment was clearly violated in attaining this
      second confession.

      The prosecution argued that, in addition to being informed of his rights in the

first interview, Mr. Castanedanieto was informed of them again at the arraignment

and yet again in the second interview. And the prosecutor contrasted the conditions

of the first and second interviews to explain how Mr. Castanedanieto’s

understanding of his rights could have differed at those two times:

            Your Honor, he was brought in to custody August 10th in the wee
      hours of the morning. And you saw from his statement on August 11th
      that he had been drinking for a week, that he had been smoking
      marijuana, that he had been partaking in cocaine for the first time. So
      any of his statements or what—where his mental state was when he was
      given the rights in English and again in Spanish have no bearing on
      what he understood when he was given those rights 48 hours later after
      a long period of sobriety in the jail.
            So we believe that to the first point, Kevin Castaneda-Nieto,
      when he sat down voluntarily with the detective on August 11th, did
      understand his rights, did knowingly waive those rights and did agree
      to speak voluntarily. Understanding that he did have the right to say, “I
      want my lawyer to be with me,” understanding that he did have the right
      to remain silent and understanding that he could have ended that at any


                                        –6–
          point in time, knowing those rights, he waived those rights and agreed
          to speak with the detective voluntarily.

          The parties’ arguments also addressed Mr. Castanedanieto’s claim that a Sixth

Amendment right-to-counsel violation had occurred because the police reinitiated

contact with him after he had requested counsel at arraignment.

          After the trial court granted the motion to suppress, the State filed a motion

for reconsideration asserting for the first time that Montejo v. Louisiana3 defeats Mr.

Castanedanieto’s Sixth Amendment claim. Defense counsel contended pre-Montejo

Texas case law controls here. The trial court reaffirmed its original ruling granting

the suppression motion.4

                               Standard of review and applicable law

          We review a trial court’s ruling on a motion to suppress under a bifurcated

standard of review. E.g., Pecina v. State, 361 S.W.3d 68, 78–79 (Tex. Crim. App.

2012) (citing Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997)). We afford

almost total deference to the trial court’s rulings on questions of fact and questions


    3
        556 U.S. 778 (2009).
    4
      Neither of this Court’s previous two opinions reached the Sixth Amendment violation issue. In both
opinions, we concluded the trial court had “sufficient basis to conclude Mr. Castanedanieto’s second
confession was motivated, at least in part, by so-called ‘cat out of the bag’ thinking” in light of his
disclosures in his first interview, which the record shows was conducted despite his expressed lack of
understanding regarding his rights. See Castanedanieto III, 2021 WL 972901, at *7. The CCA described
this as a “coercion theory” and, on initial review, determined this Court “erred in resolving the appeal on a
coercion theory because the State did not have an opportunity to develop a complete factual record about
whether coercion occurred in the first interview.” See Castanedanieto IV, 2022 WL 1161059, at *1
(summarizing Castanedanieto II). The CCA granted review a second time “to consider whether the court
of appeals defied the ordinarily applicable rules for examining a waiver of a defendant’s rights by applying
the ‘cat out of the bag’ theory to a claim of unknowing waiver.” Id. The CCA concluded the issues of “cat-
out-of-the-bag and two-step-interrogation technique” were not raised in the trial court and thus our
consideration of those issues was improper. See id. at *3.
                                                    –7–
involving the application of law to fact that turn upon a witness’s credibility and

demeanor. Id. at 79. We review de novo the trial court’s rulings on pure questions of

law and questions involving the application of law to facts that do not turn upon a

witness’s credibility and demeanor. Id. When, as here, the trial court does not make

express findings of fact, we view the evidence in the light most favorable to the trial

court’s ruling and assume it made implicit findings supported by the record. Brodnex

v. State, 485 S.W.3d 432, 436 (Tex. Crim. App. 2016). We sustain the trial court’s

ruling if it is correct under any applicable theory of law. Id. at 437.

      The United States Constitution’s Fifth and Sixth Amendments protect

different interests. The Fifth Amendment provides suspects in custody a privilege

against self-incrimination and a right to interrogation counsel. Pecina, 361 S.W.3d

at 74–75. The Sixth Amendment guarantees the right to counsel at all “critical”

stages of a criminal proceeding. Id. at 77. Generally, in Texas, the Sixth Amendment

right to counsel is triggered by judicial arraignment or by being taken before a

magistrate pursuant to Texas Code of Criminal Procedure article 15.17. See TEX.

CODE CRIM. PROC. art. 15.17. Both the Fifth and Sixth Amendment rights to counsel

apply to post-magistration custodial interrogation and “each is invoked and waived

in exactly the same manner.” Pecina, 361 S.W.3d at 71.

      Miranda and article 38.22 require that a defendant be given specific warnings

in order for statements resulting from custodial interrogation to be admissible. See

Miranda, 384 U.S. at 458; TEX. CODE CRIM. PROC. art. 38.22. The purpose of

                                          –8–
Miranda warnings is to “guard against abridgement of the suspect’s Fifth

Amendment rights.” McCambridge v. State, 712 S.W.2d 499, 506 (Tex. Crim. App.

1986). Article 38.22’s section 3 provides that an oral statement is admissible against

a defendant in a criminal proceeding if, among other things, (1) the statement was

electronically recorded; (2) the defendant was given the warnings set out in article

38.22’s section 2(a) prior to the statement but during the recording; and (3) the

defendant “knowingly, intelligently, and voluntarily” waived the rights set out in the

warnings. TEX. CODE CRIM. PROC. art. 38.22 § 3(a). “The warnings provided in

Section 2(a) are virtually identical to the Miranda warnings, with one exception—

the warning that an accused ‘has the right to terminate the interview at any time’ as

set out in Section 2(a)(5) is not required by Miranda.” Herrera v. State, 241 S.W.3d

520, 526 (Tex. Crim. App. 2007) (citations omitted); see also Wilkerson v. State, 173

S.W.3d 521, 527 n.14 (Tex. Crim. App. 2005) (observing that article 38.22 “requires

a slightly more elaborate set of warnings than Miranda and adds the requirements of

either a written, signed statement or an audio or video recording of custodial

interrogations by law enforcement”).

      The State bears the burden of showing by a preponderance of the evidence

that a defendant knowingly, intelligently, and voluntarily waived his rights under

Miranda and article 38.22. Leza v. State, 351 S.W.3d 344, 349, 351 (Tex. Crim. App.

2011); Joseph v. State, 309 S.W.3d 20, 24 (Tex. Crim. App. 2010). In determining

whether a valid waiver occurred, we consider whether (1) the relinquishment of the

                                         –9–
right was voluntary in the sense that it was the product of a free and deliberate choice

rather than intimidation, coercion, or deception, and (2) the waiver was made with

full awareness of both the nature of the right being abandoned and the consequences

of the decision to abandon it. Joseph, 309 S.W.3d at 25. Only if the “totality of the

circumstances surrounding the interrogation” reveals both an uncoerced choice and

the requisite level of comprehension may a court properly conclude that a defendant

waived his rights. Id. The “totality-of-the-circumstances approach” requires the

consideration of “all the circumstances surrounding the interrogation,” including the

defendant’s experience, background, and conduct. Id.

                                        Analysis

      Here, the State contends in a single issue that the trial court “erred in

suppressing Appellee’s second confession because Appellee’s confession was given

knowingly, intelligently, and voluntarily, and Appellee’s Fifth and Sixth Amendment

rights to counsel were not violated.”

      Mr. Castanedanieto asserts,

      [Detective Garcia] read the 38.22 card, asked Appellee if he understood
      and moved right into the substance of the interrogation. The evidence
      is conclusive that Appellee did not comprehend that he had the right to
      remain silent and have a lawyer present. The obvious explanation for
      this lack of comprehension, aside from the conduct of both detectives,
      was that Appellee, a teenager, had recently entered Texas from El
      Salvador, had little to no knowledge of the American legal system, and
      that English was his second language. Under these circumstances there
      was no valid waiver and thus the confession was illegally obtained.



                                         –10–
      The video recording of the second interview showed Mr. Castanedanieto

unrestrained and eating a hamburger and french fries prior to being interviewed. He

and Detective Garcia conversed briefly in English as he finished eating. When

Detective Garcia joked that he ate the hamburger slowly, Mr. Castanedanieto

responded, “It’s probably the last hamburger I’m going to eat. I hope not, but I don’t

know.” As Detective Garcia read him his rights, Mr. Castanedanieto nodded his head.

When Detective Garcia asked him if he understood, he immediately replied “yes”

without hesitating or requesting clarification. Next, Detective Garcia asked Mr.

Castanedanieto whether he was “willing to talk” to him. Mr. Castanedanieto

responded, “Yeah, I’m gonna tell you—I’m gonna start by basically saying what it

was I was doing.” Then, he began describing his activities on the night in question

to Detective Garcia.

      The record supports Detective Garcia’s testimony that Mr. Castanedanieto

“seemed like he understood what I was saying” and “was able to respond properly

to the questions I was asking.” Unlike in the first interview, there was no question as

to Mr. Castanedanieto’s sobriety. Despite his youth and his emigration from El

Salvador five years earlier, the totality of the circumstances demonstrates he

knowingly, intelligently, and voluntarily waived his rights in the second interview.

See Joseph, 309 S.W.3d at 25–26 (concluding waiver was valid where defendant

said he understood his rights, then participated in interview without requesting

attorney or asking that interview be stopped, and record showed no intimidation);

                                        –11–
see also Fare v. Michael C., 442 U.S. 707, 726–27 (1979) (concluding totality of

circumstances showed 16-year-old knowingly and intelligently waived his Miranda

rights where there was no indication he was of insufficient intelligence to understand

rights he was waiving). Because the record does not support a finding to the contrary,

the trial court erred to the extent it based its ruling on the lack of a knowing,

intelligent, and voluntary waiver of rights in the second interview.5

        As to whether a Sixth Amendment violation occurred, Mr. Castanedanieto

asserts the analysis “is controlled by the rationale set out in Holloway v. State,” in

which the CCA “held that at the time Holloway was interrogated the right to counsel

had attached and as such his unilateral waiver of his Sixth Amendment right was

invalid despite the receipt of Miranda warnings.” See Holloway v. State, 780 S.W.2d

787, 791–93 (Tex. Crim. App. 1989). According to Mr. Castanedanieto, Holloway

“has never been overruled by the [CCA]” and “is the law in Texas.” We disagree that

Holloway’s rationale controls here.

        According to the CCA, the United States Supreme Court’s 2009 opinion in

Montejo “explicitly overruled” the prior rule that “if police initiate interrogation after

a defendant’s assertion, at an arraignment or similar proceeding, of his right to


    5
     The parties’ initial appellate briefing also addressed the theory that the second interview was “tainted”
by the first interview’s purported illegality. As described above, the CCA directs us that consideration of
“coercion” in the first interview or the issues of “cat-out-of-the-bag and two-step-interrogation technique”
are not appropriate in this case. See Castanedanieto IV, 2022 WL 1161059, at *3. The CCA also directs that
unlike in a coercion or two-step-interrogation context, “[i]n the Miranda and Article 38.22 contexts, a prior
non-compliant statement does not taint a later compliant statement, so there is no occasion to conduct an
attenuation analysis.” Castanedanieto II, 607 S.W.3d at 328. In accordance with the CCA’s directives, we
conclude a taint theory is inapplicable here.
                                                   –12–
counsel, any waiver of the defendant’s right to counsel for that police-initiated

interrogation is invalid.” Pecina, 361 S.W.3d at 77. Pecina explained:

      Distilled to its essence, Montejo means that a defendant’s invocation of
      his right to counsel at his Article 15.17 hearing says nothing about his
      possible invocation of his right to counsel during later police-initiated
      custodial interrogation. . . . An uncharged suspect may invoke his Fifth
      Amendment right to counsel (and a defendant who has been arraigned
      may invoke his Sixth Amendment right to counsel) for purposes of
      custodial interrogation when the police or other law-enforcement
      agents approach him and give him his Miranda warnings. That is the
      time and place to either invoke or waive the right to counsel for
      purposes of police questioning.

Id. at 78. The CCA stated that after Montejo, both the Fifth and Sixth Amendment

rights to counsel during custodial interrogation are “waived in exactly the same

manner.” Id. at 71.

      Mr. Castanedanieto does not address Pecina’s ruling or its applicability here.

At least two sister courts of appeals have recognized that Pecina reflects a change in

the state of the law described in Holloway. Williams v. State, 531 S.W.3d 902, 915

(Tex. App.—Houston [14th Dist.] 2017) (describing Holloway as “no longer the state

of law” regarding waiver of Sixth Amendment right to counsel), aff’d on other

grounds, 585 S.W.3d 478 (Tex. Crim. App. 2019); State v. Reising, No. 04-16-00794-

CR, 2017 WL 4518287, at *1–2 (Tex. App.—San Antonio Oct. 11, 2017, no pet.)

(mem. op., not designated for publication) (citing Holloway as example of “prior

law” improperly applied by trial court in light of Montejo and Pecina). We apply

Pecina here. See 361 S.W.3d at 71, 77–78 (explaining that Montejo “explicitly


                                        –13–
overruled” prior rule that “if police initiate interrogation after a defendant’s

assertion, at an arraignment or similar proceeding, of his right to counsel, any waiver

of the defendant’s right to counsel for that police-initiated interrogation is invalid”).

      Though the record shows Mr. Castanedanieto requested an attorney during

magistration, that invocation of his right to counsel “sa[id] nothing about his possible

invocation of his right to counsel during later police-initiated custodial

interrogation.” Id. at 78. Detective Garcia read him his Miranda and article 38.22

rights at the beginning of the second interview. “That [was] the time and place to

either invoke or waive the right to counsel for purposes of police questioning.” Id.

Mr. Castanedanieto did not invoke his right to counsel at that time but instead said

he understood his rights and was willing to talk. Thus, he waived his Sixth

Amendment right to trial counsel for purposes of that interrogation. See id.; see also

Williams, 531 S.W.3d at 916 (concluding that under Pecina, appellant’s request for

counsel at magistrate hearing did “not translate” to time of later police questioning

and thus his voluntary, knowing, and intelligent waiver of right to counsel was valid);

Reising, 2017 WL 4518287, at *2–3 (applying Pecina and reversing trial court’s

order granting motion to suppress because record did not show defendant who had

requested appointed counsel made clear request for counsel at later interrogation

when law enforcement officers provided Miranda warnings). Accordingly, the trial

court erred to the extent it suppressed Mr. Castanedanieto’s second confession based

on a Sixth Amendment right-to-counsel violation.

                                         –14–
      Because the trial court’s order cannot be upheld under any law applicable to

the case, we reverse the trial court’s order suppressing Mr. Castanedanieto’s second

confession and remand for further proceedings.




180870f.u05
180871f.u05                               /Cory L. Carlyle/
180872f.u05                               CORY L. CARLYLE
Do Not Publish                            JUSTICE
Tex. R. App. P. 47.2(b)




                                       –15–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

THE STATE OF TEXAS, Appellant                On Appeal from the Criminal District
                                             Court No. 6, Dallas County, Texas
No. 05-18-00870-CR         V.                Trial Court Cause No. F17-57212-X.
                                             Opinion delivered by Justice Carlyle.
KEVIN CASTANEDANIETO,                        Justices Partida-Kipness and Smith
Appellee                                     participating.


      Based on the Court’s opinion of this date, we REVERSE the trial court’s
order granting appellee Kevin Castanedanieto’s motion to suppress and REMAND
this case to the trial court for further proceedings consistent with this Court’s
opinion.


Judgment entered this 11th day of August, 2022.




                                      –16–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

THE STATE OF TEXAS, Appellant                On Appeal from the Criminal District
                                             Court No. 6, Dallas County, Texas
No. 05-18-00871-CR         V.                Trial Court Cause No. F17-57213-X.
                                             Opinion delivered by Justice Carlyle.
KEVIN CASTANEDANIETO,                        Justices Partida-Kipness and Smith
Appellee                                     participating.

       Based on the Court’s opinion of this date, we REVERSE the trial court’s
order granting appellee Kevin Castanedanieto’s motion to suppress and REMAND
this case to the trial court for further proceedings consistent with this Court’s
opinion.


Judgment entered this 11th day of August, 2022.




                                      –17–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

THE STATE OF TEXAS, Appellant                On Appeal from the Criminal District
                                             Court No. 6, Dallas County, Texas
No. 05-18-00872-CR         V.                Trial Court Cause No. F18-00407-X.
                                             Opinion delivered by Justice Carlyle.
KEVIN CASTANEDANIETO,                        Justices Partida-Kipness and Smith
Appellee                                     participating.

       Based on the Court’s opinion of this date, we REVERSE the trial court’s
order granting appellee Kevin Castanedanieto’s motion to suppress and REMAND
this case to the trial court for further proceedings consistent with this Court’s
opinion.


Judgment entered this 11th day of August, 2022.




                                      –18–